Title: To James Madison from Thomas Newton, 21 December 1806
From: Newton, Thomas
To: Madison, James



Sir
Norfolk Decr. 21s. 1806.

Inclosed is Capt. Douglas letter to the Brittish Consul in consequence of my requesting the Brittish Consul to apply for the release of the seamen whose letters I have forwarded; it needs no comment.  Before any notice can be received from the Genl. Government & admiral the ships are off.  Without yr. instructions it is useless for me to make application for their relief, which I have  done through the Consul in a respectful manner by request.  I have the honor to be Yr. obt Servt

Thos Newton

